BRETT, P. J.
The plaintiff in error, Willie Keys, defendant below, was charged with driving a certain motor vehicle while under the influence of intoxicating liquor on June 24, 1951, on a public street from a point unknown on East 5th street thence west to the intersection of 5th street and Eastern avenue then south from the center of said intersection for a distance of approximately 50 feet on said Eastern avenue in the city of Hobart, Kiowa county, Oklahoma. He was tried by a jury, convicted, his punishment fixed at a fine of $100, and judgement and sentence entered accordingly, from which this appeal has been taken.
This appeal was perfected in this court on December 10, 1951. The case was set on February 14, 1952 for oral argument on March 19, 1952. No briefs have been filed and no appearance made for oral argument and on said last date this matter was submitted on the record. When such is the condition of the record in a case pending herein, this court will examine the record for jurisdictional errors, examine the pleadings, the instructions, the objections and exceptions taken thereto, the judgment and sentence and if no prejudicial error appears will affirm the judgment and sentence. Bell v. State, 85 Okla. Cr. 150, 186 P. 2d 344; Ford v. State, 90 Okla. Cr. 387, 214 P.2d 462. Nevertheless, an examination of the evidence discloses a clear case of guilt. For all the above and foregoing reasons, and the rules of this court the judgment and sentence is accordingly affirmed.
JONES and POWELL, J.J., concur.